United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                     June 14, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 03-41684
                             Summary Calendar


                             LORINE DANIELS,

                                                     Plaintiff-Appellant,

                                  versus

                            BASF CORPORATION,

                                                      Defendant-Appellee.



             Appeal from the United States District Court
                  for the Southern District of Texas
                           No. G-02-CV0-683


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

           Appellant Lorine Daniels, pro se, appeals the district

court’s denial of her Rule 60(b) motion for relief from judgment.

We affirm.

           Daniels filed suit against her employer, BASF Corporation

(“BASF”), alleging violations of Title VII of the Civil Rights Act

of 1964 and 42 U.S.C. § 1981.          BASF filed a motion for summary

judgment     to    which   Daniels’s    counsel    failed     to    respond.

Accordingly, the district court granted BASF’s motion and dismissed

     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
the case on May 16, 2003.1       On September 15, 2003, Daniels filed a

pro   se   motion    for   reconsideration,     which     the    district   court

properly treated as a Rule 60(b) motion for relief from judgment.

In re Stangel, 68 F.3d 857, 859 (5th Cir. 1995) (treating motion

filed more then ten days post-judgment as Rule 60(b) motion).                 The

district court denied the motion, after again considering the

merits of Daniels’s claims, on November 17, 2003.                 Daniels timely

filed her notice of appeal from the denial of her motion for

reconsideration.2

            Daniels’s brief to this court is devoid of legal argument

and legal authority.       In place of a legal argument, Daniels simply

states, “I do not understand this part; therefore, I do not have

any information at this time.”         It is well-settled in this circuit

that arguments not briefed on appeal are waived.                United States v.

Thibodeaux, 211 F.3d 910, 912 (5th Cir. 2000).                  Daniels’s pro se

status cannot excuse her complete failure to provide this court

with a legal argument.       See Kersh v. Derozier, 851 F.3d 1509, 1512

(noting    that     self-representation     does    not    excuse     a   party’s

noncompliance with the relevant procedural and substantive rules).




      1
            BASF notes that the district judge considered the merits of Daniels’s
claim when ruling on the unopposed motion for summary judgment, although he was
not required to do so. See S.D. TEX. LOC. R. 7.4.
      2
             Daniels’s December 12, 2003 notice of appeal refers only to the
court’s denial of her motion for reconsideration. Even if Daniels intended to
appeal the district court’s grant of summary judgment in BASF’s favor, her notice
of appeal was filed well after the thirty-day deadline. See FED. R. APP. P.
4(a)(1)(A).

                                       2
(In any event, an independent review of the district court’s denial

of Daniels’s Rule 60(b) motion reveals no reversible error.)

          The judgment of the district court is AFFIRMED.




                                3